Citation Nr: 0728270	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision in 
which the RO increased the veteran's claim for for his 
service-connected lumbar strain from 10 percent to 20 
percent, effective March 26, 2004.  In July 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in October 2004, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2004. 

Later in October 2004, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  The RO continued 
the denial of the claim on appeal (as reflected in a December 
2004 supplemental SOC (SSOC)) and forwarded this matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the March 26, 2004 claim for increase, the 
veteran's lumbar spine disability has been manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, and no ankylosis of 
the thoracolumbar spine.

3.  Medical evidence has confirmed that the appellant now 
suffers from degenerative disc disease, but does not document 
that the veteran has had any qualifying incapacitating 
episodes due to his lumbar spine disability during the 
previous twelve-month period, or that he has had any 
separately ratable neurological manifestation that, combined 
with the orthopedic manifestations, would warrant a higher 
rating. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating 
Formula for Diagnostic Codes 5235-5243, DC 5243 and Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as in effect since September 26, 
2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for a lumbar spine disability, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Clearly, 
this letter meets Pelegrini's content of notice requirements, 
as well as the VCAA's timing requirement. 

Regarding the Dingess/Hartman decision, the Board notes that 
the veteran was notified regarding the criteria for all 
possible higher ratings for a lumbar spine disability in the 
December 2004 SSOC, which suffices for Dingess/Hartman.  The 
veteran has not been provided general information as to the 
RO's assignment of disability ratings or effective dates; 
however, as the decision herein denies the claim for 
increase, no other disability rating or effective date is 
being, or is to be, assigned; hence, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, outpatient treatment records from 
the VA Medical Center (VAMC) in Manchester, New Hampshire, as 
well as a report of VA examination.  Also of record is the 
transcript of the veteran's DRO hearing testimony, as well as 
various written statements submitted by the veteran and by 
his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Rating for Lumbar Spine Disability

A.  Factual Background

VA outpatient medical records dated from March 2004 to 
September 2004 list low back pain or lumbago in the veteran's 
past medical history, but do not reveal any treatments for or 
complaints of low back pain.  

The veteran underwent a VA orthopedic examination in May 
2004.  He complained of low back pain, especially sporadic 
episodes when his back flared up and bothered him for several 
days.  While he initially sought follow-up treatment with 
private physicians, he eventually came under VA's care.  
Although he had not been seen at the VAMC in Manchester 
routinely before this examination, the report noted that he 
had medication renewed at the VA, mainly ibuprofen and muscle 
relaxants.  The veteran had physical therapy in the past and 
used a system of exercises he had learned to help relieve 
some of his back discomfort.  During flare-ups, the veteran 
said he used medication as well as warm packs and rest.  
Sometimes bed rest was required.  When he had flare ups, the 
veteran said pain radiated into his right leg and sometimes 
his toes went numb.  Otherwise, in between flare-ups, he did 
not have significant leg pain.  The examination report also 
noted that the veteran was self-employed and that he needed 
to exercise caution at work as his job sometimes required 
some lifting and bending.  

On physical examination, range of motion of the lumbar spine 
was recorded as: flexion was from 0 to 55 degrees; extension 
was from 0 to 20 degrees; and lateral flexion to the left and 
to the right was from 0 to 30 degrees.  While standing, the 
veteran's pelvis was level and no scoliosis was noted.  There 
was minimal tenderness to deep palpation in his lower back.  
The examiner was unable to detect a positive Waddell sign.  
The veteran noted a pulling sensation on the left side on 
right lateral flexion.  He also noted some low back pain on 
extremes of forward flexion.  Muscle strength testing 
revealed some minor weakness in the right ankle and right 
extensors hallucis longus.  Other muscle groups appeared to 
be 5/5 on both sides.  There was some low back pain 
associated with stressing some of the major muscle groups in 
his lower extremities.  Straight leg raising test could be 
performed to 60 degrees on the right side, at which point the 
veteran noted some low back pain and there was some 
significant hamstring tightness.  On the left side straight 
leg raising could be carried out to about 60 degrees, at 
which point there was some hamstring tightness.  Reflexes 
were present and symmetrical at the level of the knees and 
ankles.  His gait was essentially normal.  There was no limp 
noted at the time of the examination.  The veteran was able 
to walk on tiptoes and heels on both sides.  X-ray of the 
lumbar spine revealed normal findings.  Diagnosis was 
degenerative disc disease of the lumbar spine with transient 
radiculopathy.

As regards functional loss due to pain and other factors, the 
examiner reiterated the veteran's report that flare-ups 
occurred with some increase in pain in the veteran's low back 
as well as right leg and with some increased fatigability, 
without any significant additional weakness or instability.  
It was noted that these flare-ups occurred about once every 
two or three weeks and lasted for two or three days, and that 
they were likely accompanied by further decreases in range of 
motion in the realm of 20 degrees of forward flexion and 10 
degrees of extension.  The examiner further noted the 
veteran's report that some of these episodes required bed 
rest and, at times, interfered with his work.

During the October 2004 DRO hearing, the veteran testified 
that he had flare-ups twice or three times a week and that he 
treated them with medication and self-treatment, such as the 
application of a heating pad.  (Transcript, p. 2).  He said 
that he once took bed rest for two weeks.  (Transcript, p. 
2).  He denied the absence of pain between flare-ups and said 
that he felt a constant nagging pain at those times.  
(Transcript, p. 2).  The veteran also testified that pain 
woke him up at night, approximately four or five times a 
month.  (Transcript, pp. 2-3).  He denied doing any household 
chores, said he did little of the grocery shopping, and could 
only drive a car with ibuprofen and for approximately 30 or 
45 minutes.  (Transcript, p. 3).  The veteran also testified 
that he could only walk for perhaps 15 to 20 minutes before 
he needed to sit down.  (Transcript, p. 4).  He said that he 
had not seen a doctor for his back within the previous year 
or so.  (Transcript, p. 5).  He conceded that his bed rest, 
which included use of a recliner chair, was not ordered by a 
doctor.  (Transcript, p. 5).  

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, by rating action of April 1970, the RO granted 
service connection and assigned an initial 10 percent rating 
for lumbar strain, effective from January 23, 1970.  The 
initial rating was assigned under the provisions of 38 C.F.R. 
§ 4.71a, former Diagnostic Code (DC) 5295, which was for 
rating lumbosacral strain.  On March 26, 2004, the RO 
received the veteran's current claim for increase.  By rating 
action of June 2004, the RO increased the rating for lumbar 
strain to 20 percent, effective March 26, 2004.  

While the Board notes that the RO continued the higher, 20 
percent rating under Diagnostic Code 5237 (pertaining to 
lumbosacral strain), the Board notes-as did the RO-that, on 
May 2004 VA orthopedic examination, the veteran's lumbar 
spine disability was diagnosed as degenerative disc disease 
of the lumbar spine with transient radiculopathy.  The 
December 2004 SSOC reflects consideration, and notice to the 
veteran, of the criteria for rating intervertebral disc 
syndrome (IVDS).

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating in excess of 20 
percent for the veteran's lumbar spine disability is not 
warranted on any basis.

Under the General Rating Formula, a rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, General Rating Formula for 
Diagnostic Codes 5235-5243 (as in effect since September 26, 
2003).

The medical evidence since March 2004 clearly does not 
reflect a basis for more than a 20 percent rating under the 
General Rating Formula.  While, under Note (1) at revised DC 
5235-5243, VA must continue to consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine disability, such would not be the case here.  

Considering the pertinent findings with respect to the 
veteran's primary orthopedic manifestation-limited motion-
in light of the criteria of the General Rating Formula would 
result in no more than a maximum 20 percent rating, based on 
consideration of the findings shown on May 2004 VA 
examination---the only medical evidence that provides 
sufficient findings to rate the veteran's disability, at 
which time flexion was from 0 to 55 degrees.  There also is 
no evidence that the veteran manifests favorable ankylosis of 
the entire thoracolumbar spine, which is the alternative 
criterion for the next higher 40 percent rating under the 
General Rating Formula. 

The medical evidence also does not support that the veteran 
has any separately ratable neurological manifestation that, 
combined with the orthopedic manifestations, would warrant a 
higher rating.  The Board notes that the May 2004 VA examiner 
indicated that the veteran had transient radiculopathy, or 
occasional flare-ups that would lead to pain in the right leg 
and a numb feeling in his toes; however, this finding is not 
indicative of a separately ratable disability.  In any event, 
even the veteran's radiculopathy can be considered a 
separately ratable neurological manifestation, given its 
transient nature and symptoms noted, no more than a 0 percent 
(noncompensable) rating would be assignable under VA's rating 
schedule.  

Further, there is no medical evidence that the veteran's 
lumbar spine disability would warrant a higher rating if 
rated on the basis of incapacitating episodes.  While the 
veteran testified to periods of bed rest, during his DRO 
hearing, he conceded during his testimony at the RO that such 
bed rest was not prescribed by a doctor, as the regulatory 
criteria demands.  In addition, the record does not include 
objective evidence otherwise establishing incapacitating 
episodes.  As such, the competent and objective evidence does 
not support a finding that the veteran has incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months, which is warranted for the next 
higher, 40 percent, rating assignable on the basis of 
incapacitating episodes.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating, effective March 26, 2004, properly compensates the 
veteran for the extent of his functional loss due to pain and 
other factors set forth in §§ 4.40 and 4.45.  The Board notes 
the VA examiner's comments on examination in May 2004 that 
flare-ups occurred with some increase in pain in the 
veteran's low back , as well as right leg with some increased 
fatigability, without any significant additional weakness or 
instability.  These flare-ups occurred about once every two 
or three weeks and lasted for two or three days.  They were 
likely accompanied by further decreases in range of motion in 
the realm of 20 degrees of forward flexion and 10 degrees of 
extension.  This is indicative of forward flexion to 35 
degrees (rather than to 55 degrees), but this too continues 
to rate the veteran at 20 percent under the regulatory 
criteria.  While repetitive movements reduced range of 
motion, there was no indication in the VA examination report 
that this was indicative of forward flexion of 30 degrees or 
less or of favorable ankylosis of the entire thoracolumbar 
spine necessary for the next higher 40 percent, rating.  

In any event, the Board points out the record indicates that 
the RO's assignment of the 20 percent rating was based on 
consideration of functional loss primarily due to pain in the 
back, and some weakness and instability associated with 
transient radiculopathy in the leg.  As these symptoms are 
contemplated in the assignment of the rating on appeal, none 
would provide a basis, alone, for assignment of any higher 
rating.  The Board also notes the General Rating Formula 
provision that provides that the criteria are applied without 
or and without symptoms such as pain (whether or not it 
radiates).

For all the foregoing reasons, the claim for a higher rating 
in excess of 20 percent for lumbar spine disability must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against this claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for lumbar spine disability 
is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


